'TYSON, J.
The transfer -of the policy of insurance assailed as fraudulent is absolute in form. The contention, that it is v-oid, is based solely upon the proposition that it was intended as a security for a debt, which it is admitted was due by the transferor to the transferee. If the evidence establishes this contention, it cannot he a matter of serious controversy, that the transfer ivas invalid as against the plaintiff who was a creditor of the transferor at the time it was made. The principle upon which such a transfer is held void as against creditors, is, that there is a reservation of a benefit to the transferor— a trust for his use. — Code, § 2150; Steiner v. Scholze, 114 Ala. 88; O’Neil v. Birmingham Brewing Co., 101 Ala. 383; Bryant v. Hall, 21 Ala. 264. However, before a transfer can be stricken down as infected with fraud *380on this account, it' is necessary that an agreement or understanding between the parties, either express or implied, be shown, that it was intended as a security and not as an absolute conveyance. No such agreement or understanding is sufficiently shown by the evidence in this record as authorizes us to disturb the judgment of the court in this case.—Acts, 1896-97, p. 324; Woodrow v. Hawving, 105 Ala. 240.
Affirmed.